DETAILED ACTION
Response to Amendment
 The amendment filed on 04/07/2022 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarafa et al. (US Pub. 20180241705 A1).

	For claims 1, 14, and 17, Sarafa discloses a computing device comprising: 
	a display; one or more processors; non-transitory computer readable medium comprising instructions that, when executed by one or more processors of the computing device, cause the computing device to perform operations comprising:
	causing a target interface (164) to be displayed on the display, the target interface including a user interface element that is selectable to display a modular camera interface (164 is displayed by the screen, 164 includes camera function) [0123-124]; 
responsive to selection of the user interface element, causing the modular camera interface to be displayed on the display, the modular camera interface comprising one or more context-based display elements that correspond to the target interface and are configured to indicate a context associated with initiating presentation of the modular camera interface (Figs. 1G-1M; 166-1 selection of a camera app) [0124, 0042, 0086]; and 
	causing a context-based content interface following capture of content using the modular camera interface to be automatically displayed [0115, 0042, 0086, 0096-97].

	Claim 14 differs from claim 1 only by the additional recitation of the following limitations which is also taught by Sarafa. Sarafa further discloses method comprising: 
causing, by the computing device, a target interface of the plurality of target interfaces to be displayed on a display screen of the computing device, the target interface including a user interface element that is selectable to display the modular camera interface (164 contain plurality of interface is displayed by the screen, 164 includes camera function) [0123-124];
storing, in a memory of a computing device [0277, 0332], application data for an application associated with an ephemeral messaging system and interface data for a plurality of interfaces comprising at least a modular camera interface and a plurality of target interfaces (Figs. 8 and 10); 
that are configured to cause a context-based content interface to be displayed on the display screen following capture of content using the modular camera interface [0115, 0086],
wherein the computing device is configured to automatically present the context-based content interface on the display following capture of content via the modular camera interface [0115, 0086].
	All other identical limitations are rejected based on the same rationale as shown above. 

	Claim 17 differs from claim 14 only by the additional recitation of the following limitations which is also taught by Sarafa. Sarafa further discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing device [0277, 0332], cause the computing device to perform operations comprising: 
	storing, in a memory of the computing device [0277, 0332], application data for an application associated with an ephemeral messaging system and interface data for a plurality of interfaces comprising at least a modular camera interface and a plurality of target interfaces (Figs. 8 and 10); 
	All other identical limitations are rejected based on the same rationale as shown above.


	For claims 2, 15, and 18, Sarafa discloses the presentation of the modular camera interface is automatically initiated upon running of an application associated with an ephemeral messaging service [0115, 0086], and 
	wherein the context for the modular camera interface that is automatically initiated upon running of the application is a landing context [0115, 0086].

	For claim 3, Sarafa discloses the target interface is a chat interface and the context-based display elements include at least one of account names of users included in the chat or a chat group identifier (Fig. 1G-1M, at least one contact name is included in the chat) [0092, 0297].

	For claims 4 and 20, Sarafa discloses the target interface is an interface selected from a group of target interfaces comprising: a reply interface, a chat interface, a content collection interface, and a try lens interface (Figs. 1G-1M).

	For claim 5, Sarafa discloses the target interface comprises an annotation interface for modifying the content captured via the modular camera interface using one or more content modifications consisting of lenses, image overlays, or text overlays (message containing image overlaying 116-4) [0109].

	For claim 6, Sarafa discloses the computing device is configured to automatically present the target interface when the content is deleted or saved to memory via the annotation interface [0040, 0199].

	For claim 7, Sarafa discloses the annotation interface further comprises a context element based on the target interface [0040, 0199].

	For claim 8, Sarafa discloses the context element comprises an initiate communication element [0115, 0086]; and 
	wherein the target interface is automatically presented on the display in response to selection of the initiate communication element [0115, 0086].

	For claim 9, Sarafa discloses the computing device is configured to communicate an ephemeral message with an associated deletion trigger via an application associated with an ephemeral messaging system using the initiate communication element [0040, 0199].

	For claim 10, Sarafa discloses the annotation interface comprises an ephemeral message deletion trigger selection element [0040, 0199].

	For claim 12, Sarafa discloses the display is a touchscreen [0276]; and 
	wherein the computing device is further configured to present the target interface when a swipe down input is received at the touchscreen while the modular camera interface is presented [0114].

	For claim 13, Sarafa discloses cause the computing device to perform additional operations comprising: causing an automatic return to display of the target interface in response to communication of content captured by the modular camera interface (return to previous interface) [0115 and 0111].


For claim 16, Sarafa discloses the target interface includes a plurality of user interface elements that are individually associated with a respective friend account [0049, 0084]; and 
 responsive to selection of a first user interface element of the plurality of user interface elements, causing the modular camera interface to be displayed with a first context- based display element including first information related to a first friend account (first recipient or contact) [0087, 0049, 0084]; and 
responsive to selection of a second user interface element of the plurality of user interface elements, causing the modular camera interface to be displayed with a second context-based display element including second information related to a second friend (second recipient or contact) [0087, 0049, 0084].

For claim 19, Sarafa discloses displaying, on the display screen of the computing device, a first target interface comprising an initiate modular camera element (Figs. 1G-1M) [0042, 0086]; 
wherein display of the modular camera interface is initiated in response to a user selection of the initiate modular camera element [0042, 0086, 0096-97].
and the non-transitory computer readable medium comprises additional instructions that, when executed by the one or more processors of the computing device [0277, 0332], cause the computing device to perform additional operations comprising: 
causing a second target interface (144) of the plurality of target interfaces to be displayed on the display screen of the computing device, the second target interface including a second initiate modular camera element (Camera icon on Fig. 1K) [0095, 0123-124]; and 
responsive to selection of the second initiate modular camera element, causing the modular camera interface to be displayed on the display screen of the computing device, the modular camera interface comprising one or more additional context-based display elements that correspond to the second target interface and that are different from the context-based display elements that correspond to the first target interface (Fig. 1K, selection of a camera app from the camera icon that’s different from camera function on Fig. 1L) [0124, 0042, 0086].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US Pub. 20180241705 A1) in view of Kwon et al.  (US Pub. 20170026574 A1). 
	For claim 11, Sarafa discloses the computing device is further configured to display a set of camera information upon a first instantiation of the modular camera interface from one or more target interface of the group of target interfaces within an application running on the computing device and associated with an ephemeral messaging system (preview feature from camera function) [0097, 0084-86] .
	But Sarafa doesn’t explicitly teach a set of camera tutorial information.
	However, Kwon discloses display a set of camera tutorial information (guidance info) upon a first instantiation of the modular camera interface from any target interface of the group of target interfaces within an application running on the computin1g device and associated with an ephemeral messaging system (Fig. 10A-10E) [0257, 0212, 0279].
Since, all are analogous arts addressing messaging function use in a camera equipped mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sarafa and Kwon to ensure guidance information can be used with the camera to assist the user to better navigate the camera features, thus, improving system functionalities and user friendliness.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…causing a target interface to be displayed on the display, the target interface including a user interface element that is selectable to display a modular camera interface…”, the Examiner asserts that Sarafa discloses on item 164 is displayed by the screen, 164 includes camera function [0123-124]. 

With regards to the argument for the limitation “… responsive to selection of the user interface element, causing the modular camera interface to be displayed on the display, the modular camera interface comprising one or more context-based display elements that correspond to the target interface and are configured to indicate a context associated with initiating presentation of the modular camera interface…”, the Examiner asserts that Sarafa discloses on Fig. 1L, item 166-1 for selection of a camera app that cause the camera function to be displayed on the screen, the camera function contain context information to be presented [0124, 0042, 0086].

With regards to the argument for the limitation “…causing a context-based content interface following capture of content using the modular camera interface to be automatically displayed”, the Examiner asserts that the Examiner asserts that Sarafa discloses on Fig. 1H the capture content information to be automatically presented. [0115].
“…display a most recent ephemeral content item for a given sending user in the interface 148. When advancing automatically or manually, the next ephemeral content item displayed may correspond to a next-most-recent ephemeral content item available from the same sending user.” [0115].

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642